|N THE UN|TED STATES DlSTRlCT COURT
FOR THE M|DDLE DlSTRlCT OF PENNSYLVAN|A

PAuL PoWELL, z civil No. 3;17-0\/-1387
Petitioner § (Judge Mariani)
V.

SCl-MAHANOY SUPER|NTENDENT,
et al.,

Respondents
MEMORANDUM

|. Background

Petitioner Paul Powel| (“Petitioner"), an inmate currently confined at the Mahanoy
State Correctional lnstitution, in Frackvi||e, Pennsylvania, filed a pro se petition for writ of
habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. 1). Present|y pending before the Court
is Petitioner’s second motion for appointment of counsel. (Doc. 23). For the following
reasons, the Court will deny the motion.
|l. Discussion

Although prisoners have no constitutional or statutory right to appointment of counsel
in federal habeas corpus proceedings, Coleman v. Thompson, 501 U.S. 772, 752 (1991),

the Court has broad discretionary power to appoint counsel to a financially eligible habeas

petitioner if “the interests of justice so require. . See 18 U.S.C. § 3006A(a)(2);1 see also
Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002); Tabron v. Grace, 6 F.3d 147,
153 (3d Cir. 1993), aff’d, 275 F.3d 33 (3d Cir. 2001). The United States Court of Appeals
for the Third Circuit has stated that appointment of counsel for an indigent litigant should be
made when circumstances indicate “the likelihood of substantial prejudice to him resulting,
for example, from his probable inability without such assistance to present the facts and
legal issues to the court in a complex but arguably meritorious case.” Smith-Bey v.
Petsock, 741 F.2d 22, 26 (3d Cir. 1984).

The initial determination to be made by the Court in evaluating the expenditure of the
“precious commodity” of volunteer counsel is whether the petitioner’s case has some
arguable merit in fact and law. Montgomery, 294 F.3d at 499. |f a petitioner overcomes this
threshold hurdle, other factors to be examined are:

1. the claimant’s ability to present his or her own case;

. the difficulty of the particular legal issues;

3. the degree to which factual investigation will be necessary and the

ability of the claimant to pursue investigation;

4. the claimant’s capacity to retain counsel on his or her own behalf;

5. the extent to which the case is likely to turn on credibility

determinations; and

6. whether the case will require testimony from expert witnesses.

Montgomery, 294 F.3d at 499 (citing Tabron, 6 F.3d at 155-57).

 

‘ Any person seeking relief under 28 U.S.C. §§ 2241, 2254 or 2255 may be provided counsel,
“whenever the United States magistrate or the court determines that the interests of justice so require" and
such person is “frnancia||y eligible." 18 U.S.C. § 3006A(a)(2).

2

On July 30, 2018, the Court previously denied a similar motion for appointment of
counsel filed by Petitioner. (See Docs. 19, 20). Since the entry of that Order, Petitioner has
continued to demonstrate a reasonable ability to litigate this action pro se. Furthermore, his
latest motion fails to set forth suchient special circumstances or factors which would
warrant the appointment of counsel. See Tabron, 6 F.3d at 153, 155-57. lnstead, Petitioner
simply states that he does not believe he can properly represent himself in this matter.

(Doc. 23). However, thus far, Petitioner has demonstrated the ability to properly and
forcefully prosecute his claims with adequate factual investigation and appropriate
arguments in support of his claims. lVloreover, the Court notes that it does not have a large
group of attorneys who would represent this action in a pro bono capacity.

Based on the foregoing, it does not appear that Petitioner will suffer prejudice if
forced to prosecute this case on his own. The Court’s duty to construe pro se pleadings
liberally, Hai'nes v. Kerner, 404 U.S. 519 (1972), Riley v. Jeffes, 777 F.2d 143, 147-48 (3d
Cir. 1985), coupled with Petitioner’s apparent ability to litigate this action, militate against the
appointment of counsel. Accordingly, the motion for appointment of counsel will be denied,
however the denial will be without prejudice. As the Court in Tabron stated,

[A]ppointment of counsel under § 1915(d) may be made at any point in the

litigation and may be made by the district court sua sponte even if it does

not appear until trial (or immediately before trial) that an indigent litigant is not

capable of trying his or her case, the district court should consider
appointment of counsel at that point.

Tabron, 6 F.3d at 156-57. Therefore, in the event that future proceedings demonstrate the
need for counsel, the matter may be reconsidered either sua sponte or upon motion of

Petitioner.

A separate Order shall issue.

 
   

47

wong
Robert . riani

United States District Judge

Date: March ll ,2019

